DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              CAROLYN BLUE and ASHLEY Q. SKIPPER,
                           Appellant,

                                     v.

         CITIZENS PROPERTY INSURANCE CORPORATION,
                          Appellee.

                               No. 4D19-570

                              [March 26, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol Lisa Phillips, Judge; L.T. Case No. CACE 14-
004823.

  Melissa A. Giasi of Giasi Law P.A., Tampa, for appellant.

    Jessica C. Conner of Dean, Ringers, Morgan & Lawton, P.A., Orlando,
for appellee.

PER CURIAM.

  Affirmed.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.